Citation Nr: 1424024	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure or as secondary to service-connected arteriosclerotic heart disease and hypertension, with history of a systolic murmur and calcification of aortic valve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.T. 
ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 until May 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in January 2008, February 2009, and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

All three issues on appeal were previously before the Board in February 2011.  At that time, the claims were remanded to the RO for additional development.  , 

In October 2010, the Veteran and his personal friend, R.T., accompanied by the Veteran's representative, testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show that the Veteran has bilateral hearing loss that is related to active service.  

2.  The preponderance of the competent and credible evidence of record does not show that the Veteran has tinnitus that is related to active service.  

3.  The Veteran did not serve in the Republic of Vietnam, nor was he otherwise exposed to tactical chemical herbicides containing dioxin during active service.  

4.  Type II diabetes mellitus was not incurred in service or within one year following separation from service, nor is it related to service-connected arteriosclerotic heart disease and hypertension, with history of a systolic murmur and calcification of aortic valve.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3.  Type II diabetes mellitus was not incurred in, nor is it presumed to have been incurred in active service, nor is it related to a service-connected disability.  38 U.S.C.A. § § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2007 and July 2008 of the criteria for establishing service connection on direct, secondary and presumptive bases, the evidence in this regard, and his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in January 2008 and February and July 2009.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are records reflecting his treatment through VA.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  No outstanding evidence has been identified that has not otherwise been obtained.  

The RO has also taken necessary steps to obtain information regarding the Veteran's contention that he was exposed to herbicides in service.  In November 2007, a JSRRC response indicates that the service was unable to verify the Veteran's contention that he was exposed to Agent Orange at Ft. Drum between 1974 and 1977.  Following the Board's February 2011 remand directives, the RO attempted to verify the Veteran's alleged exposure to Agent Orange at the Canadian base Gagetown for one week in 1975.  A Formal Finding of Unavailability issued in June 2011 indicates that this assertion could not be corroborated.  

Additionally, the Veteran was afforded an adequate VA examination for his hearing disorders in April 2011.  A VA opinion was obtained regarding the etiology of the Veteran's Type II diabetes mellitus in January 2008.  

All three issues on appeal were remanded to the RO in February 2011 for additional development.  Specifically for a new VA audiological examination to determine the severity and etiology of the Veteran's hearing loss and tinnitus and for further research regarding the Veteran's contention that he was exposed to Agent Orange in service.  The Board finds that there has been substantial compliance with its remand directives, and that the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Finally, in October 2010, the Veteran and his witness, accompanied by his representative, appeared at the RO to present oral testimony at a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the presiding Officer or Judge fulfill two duties to comply with the above regulation.  These duties consist of (1) fully explaining the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds that the undersigned has substantially fulfilled such obligations.  

VA's duties to notify and assist have been met, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

Certain chronic diseases, such as sensorineural hearing loss and Type II diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss and Type II diabetes mellitus, are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Hearing Loss and Tinnitus

In specific regard to service connection claims for hearing loss, the Board observes that threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for VA compensation purposes, a hearing loss disability is defined by specific audiological testing involving pure tone frequency auditory thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  In the discussion below, when the Board refers whether or not the Veteran has a hearing loss disability, it is with this regulatory definition in mind.  

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  Specifically, he asserts that he was exposed to loud artillery noise in service, and that this noise exposure caused his current hearing disorders.  The Veteran's DD-214 documents the Veteran's occupation during service as an infantryman and a chemical operations specialist, occupations not inconsistent with his testimony of exposure to artillery noise during service.  In giving due consideration to the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  

The Veteran's service treatment records show that, while the Veteran's hearing thresholds shifted during service, he did not have hearing loss for VA purposes at his February 1990 separation examination.  There were also no documented complaints of hearing loss or tinnitus.  However, as discussed above, the Board will afford the Veteran the benefit of the doubt, and assume that he was exposed to loud noise in service.  

The record also includes an opinion from private treatment provider Dr. R.G.  In his March 2010 letter, Dr. R.G. stated that he has been treating the Veteran for his hearing disorders since October 2007, and that he believes they are likely related to his military service.  This opinion was not supported by rationale.  The opinion also failed to include any type of audiometric studies demonstrating that the Veteran has hearing loss for VA purposes.  

Indeed, much of the outcome of the appeal on the Veteran's claims for service connection for hearing loss and tinnitus turns on the question of whether there is competent and credible evidence that the Veteran has hearing loss for VA purposes.  The answer to that question is also a determining factor as to whether the Veteran's tinnitus, which he competent to diagnose (Charles v. Principi, 16 Vet. App. 370, 374 (2002)), is related to the in-service noise exposure.  Further, as will be discussed, the Veteran's credibility is a factor.

At a February 2009 VA examination, the Veteran reported tinnitus that began in service and bilateral hearing loss that was becoming progressively worse over time.  The examiner did not report pure tone thresholds, stating that:

"Despite repeated attempts and reinstruction, the test results were not reliable and are not suitable for rating purposes in this examiner's opinion, and are therefore not being reported.  The Veteran did not appear to be putting forth a good faith effort to cooperate with the examiner.  The test results were strongly suggestive of non-organic hearing loss/hearing loss component . . . and his poor speech recognition scores obtained were inconsistent with observed communication skills." February 2009 VA Examination Report at 3.  

A September 2009 VA treatment record shows the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
25
30
35
55
70
LEFT
(Decibels)
25
30
40
40
45

While the reported pure tone thresholds indicate bilateral hearing loss for VA purposes, the Board notes that the examination did not include use of the Maryland CNC controlled speech discrimination test, as required by VA regulations.  See 38 C.F.R. § 4.85(a).  

Following the February 2011 Board remand, the Veteran was afforded a second VA audiological examination in April 2011.  After review of the Veteran's medical history and examination of the Veteran, the examiner was unable to report pure tone thresholds, stating that:

"Reliability was poor.  Despite reinstruction and retesting, pure tone averages and speech reception thresholds were only in fair agreement in the right ear, and were in poor agreement in the left ear.  Pure tone thresholds at 1.5 kHz-2 kHz were inconsistent with otoacoustic emissions testing.  Results are not sufficient for rating purposes and suggest a non-organic hearing loss component, so they are not reported."  April 2011 VA Examination Report at 2.  

The Board notes that it is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds the September 2009 VA treatment record and Dr. R.G.'s opinion to be less probative than the February 2009 and April 2011 VA examiners' opinions.  As pointed out above, the September 2009 VA treatment record indicates that the Maryland CNC test was not administered, rendering the reported pure tone thresholds inadequate for rating purposes.  Dr. R.G.'s positive nexus opinion is a mere conclusory statement, unsupported by rationale or corresponding treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  It also lacks any finding that the Veteran meets the threshold requirement for a diagnosis of hearing loss for VA purposes.

The February 2009 and April 2011 VA examiners' opinions, by contrast, provide much more detailed opinions indicating that the Veteran's hearing disorders are not as severe as he claims them to be.  The examiners reviewed the Veteran's claims file, provided lengthy summaries of the salient medical history, and provided detailed rationales incorporating analysis of the inconsistent results.  Both examiners essentially concluded that the Veteran was not forthright in his performance during his hearing examination.  The April 2011 examiner described in detail how the data that collected on a purely objective basis (otoacoustic emissions testing and ipsilistic acoustic reflexes) did not correspond to puretone thresholds.  She highlighted these inconsistencies.  She stated in no uncertain terms there was a non-organic hearing loss component.  In other words, the examiner could state whether the Veteran has hearing loss for VA purposes, let alone render a nexus opinion pertaining to his hearing loss and tinnitus, because the Veteran was providing inaccurate/false responses during the puretone testing.

As such, the September 2009 VA treatment record is not found to be an accurate assessment of the Veteran's hearing acuity.  Dr. R.G.'s opinion is likewise less probative than the VA examiners' reports.  Both are insufficient to support service connection for the Veteran's claimed hearing disorders.  

The Board notes that while the VA examiners' were unable to give definitive opinions regarding the etiology of the Veteran's hearing disorders, the opinions are adequate because each examiner provided a detailed rationale for the inability to offer an opinion and indicated that the inability was due to a lack of cooperation from the Veteran.  See Jones v. Shinseki, 23 Vet. App. 382 (2012) (before relying on an examiner's conclusion that a nexus opinion cannot be rendered, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in review of the evidence).  

The only other evidence purporting to link the Veteran's current bilateral hearing loss and tinnitus to his active service consists of lay statements from the Veteran's family member and statements from the Veteran and his representative.  In lay statements received in October 2010, the Veteran's wife, daughter, son, and brother confirm observations of the Veteran's hearing loss.  The Board finds that these individuals are competent to report the Veteran's symptoms as they come to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  However, these statements are not probative evidence of hearing loss for VA purposes or of a nexus to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  

The Board readily acknowledges that the Veteran is competent to report symptoms of hearing loss and tinnitus, but there is no indication that he is competent to diagnose hearing loss for VA purposes, or to associate his symptomatology with a particular etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As such, the lay evidence of record does not constitute competent medical evidence and lacks probative value.  

Moreover, as discussed above, the record shows that the Veteran has not faithful during his participation in hearing examinations.  The 2012 examiner presented highly probative findings to support this conclusion.  The Board thus finds that the Veteran's assertions of the level of his hearing loss and the continuity of symptomatology of his hearing loss and tinnitus are not credible.  The VA examiners' opinions indicate that the Veteran has not been forthcoming regarding his hearing disorders and he has been exaggerating their severity.  Accordingly, the Board finds the Veteran's statements asserting the severity and continuity of symptomatology since service lack credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Veteran's own statements and the lay statements submitted on his behalf are outweighed by the competent medical evidence of record.  Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 51078 (b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Type II Diabetes Mellitus

The Veteran contends that his diabetes mellitus is the result of his military service.  Specifically, he claims that his disorder is due to exposure to Agent Orange during service, or, alternatively, that it is secondary to the medication he takes for his service-connected heart disability.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371   (Fed. Cir. 2004).

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was with in the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved in duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a) (6) (iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23, 166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including Type II diabetes mellitus, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty.  The Veteran himself does not contend that his Type II diabetes mellitus is related to his active service.  Pertinent evidence includes a January 2008 VA examination report, which attributed the Veteran's diabetes to his weight and to his inability to increase beta-cell production of insulin.  Based on the competent lay and medical evidence, direct service connection is not warranted for the Veteran's claimed disorder.  See 38 C.F.R. § 3.303(d) (2013).  

The Veteran has not asserted that his diabetes began in service, nor do the service treatment records show such onset.  Post-service evidence similarly does not reflect symptomatology related to diabetes for many years after service discharge.  The first indication of diabetes was not until July 1999, when a VA treatment record noted a diagnosis of Type II diabetes mellitus.  As such, Type II diabetes mellitus was not manifest to a compensable level within one year of the Veteran's separation from active duty; service connection for this disorder is not warranted on a presumptive basis as a chronic disability. See 38 C.F.R. §§ 3.307, 3.309 (2013).  Moreover, as the symptoms are not documented until many years after service, and the Veteran does not relate his diabetes to service, continuity of symptomatology is not established.  38 C.F.R. § 3.303(b).  

Turning to the Veteran's allegation that he is entitled to service connection on a presumptive basis due to herbicide exposure, the Veteran's DD-214, service treatment records, and his own written and oral testimony do not demonstrate that he ever served in the Republic of Vietnam during the Vietnam War era.  The Veteran alleges that he was exposed to Agent Orange while stationed at Ft. Drum from 1974 until 1977 and at the Canadian Forces Base Gagetown for one week in 1975.  Specifically, the Veteran contends that he was exposed to residual Agent Orange at these locations while conducting Special Forces trainings, which required him to live in the field, using explosives that broke apart the soil and subsisting on wild vegetation.  While the Veteran's service at both of these locations is verified, there is no objective clinical basis or a duly legislated legal basis to recognize the Veteran's duties to be a vector of exposure to tactical chemical herbicides.  

Consideration has been given to the Veteran's report that he was exposed to Agent Orange at these locations because of residuals in the soil from earlier use of the chemical.  Reports from the JSRRC show that the thirteen drums of Agent Orange were sprayed on a 4 square mile radius of Fort Drum in 1959 and that tactical chemical herbicides were tested at Gagetown in 1966 and 1967.  However, the JSRRC reports establish that there is no evidence indicating that the Veteran's unit was ever exposed to such chemicals.  

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed to dioxin-based chemical herbicides that are presumptively linked to Type II diabetes mellitus.  The Veteran did not serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. § § 3.307 (a) (6) (iii) (2013).  Finally, to the extent that the Veteran alleges that he was exposed to Agent Orange through residuals in the soil at Ft. Drum and Gagetown, the Board finds that there is no basis to concede any such exposure.  There are no statutory or regulatory provisions or caselaw that recognizes such exposure for the purposes of establishing a presumptive basis for service connection.  The Veteran has not otherwise submitted any objective medical evidence that established a nexus between his military service and his diabetes based on this theory.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. § § 3.307, 3.309.  

Turning to the Veteran's contention that his diabetes is secondary to medication he takes for a service-connected disability, the Veteran has a current diagnosis for his claimed disorder, as discussed above.  He is also service-connected for arteriosclerotic heart disease and hypertension, with history of a systolic murmur and calcification of aortic valve.  The first and second elements of Wallin are met.  

Although an in-service injury/service connected disability and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's reported in-service complaints of or service connected disabilities and his current Type II diabetes mellitus.  See Wallin, 11 Vet. App. 507.  

A VA opinion was obtained in January 2008 to determine whether the Veteran's Type II diabetes mellitus was related in any way to his service-connected heart disability.  The examiner reviewed the Veteran's file, which includes information regarding treatment for the Veteran's heart disability.  Based on a review of the Veteran's file and medical records, the examiner opined that the Veteran's diabetes was not caused by or related to his service-connected heart disorder.  The examiner based her opinion on relevant medical literature, the Veteran's records, and clinical experience.  Specifically, her rationale relates the Veteran's diabetes to his weight and his inability to increase beta-cell production of insulin.  She concluded that there was no objective medical evidence to support the Veteran's contention that the two disorders are related.  

The Board notes that, while the examiner did not specifically comment on the effect of medications prescribed to treat the Veteran's service-connected heart disability, her notation that the records were reviewed in their entirety establishes that she has considered this specific allegation in rendering her opinion.  Because the Veteran's file clearly documents the medications used to treat his heart disability, it follows that the examiner would have made a note of any relationship between such medication and diabetes.  

The only other evidence purporting to link the Veteran's current diabetes to his military service and/or his service-connected disabilities consists of statements from the Veteran and his representative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, an internal disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Identifying and determining the etiology of an internal disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board readily acknowledges that the Veteran is competent to report symptoms of diabetes mellitus, but there is no indication that that he is competent to associate these symptoms with a particular etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating internal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  

Accordingly, the Board finds that the claims of entitlement to service connection for Type II diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 51078 (b) (West 2002); 38 C.F.R. § 3.102 (2013).  











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure or as secondary to service-connected arteriosclerotic heart disease and hypertension, with history of a systolic murmur and calcification of aortic valve, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


